OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of murder and punishment was assessed at imprisonment in the Texas Department of Corrections for 15 years. Appellant’s conviction was reversed and remanded in a published opinion delivered by the Court of Appeals. Castro v. State, No. C-14-81-821-CR, (delivered 06/10/82) (Tex.App.—Houston [14th] 1982).
It now appears that the decision to grant the state’s petition for discretionary review was improvident. Tex.Cr.App.R. 304(k); Art. 44.45(b)(6) & (7), V.A.C.C.P. See Hanna v. State, 632 S.W.2d 151 (Tex.Cr.App.1982).
The state’s petition for discretionary review is dismissed.
TEAGUE, J., not participating.